Citation Nr: 0812313	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  07-18 913	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for pain of the left 
ear. 

3.  Entitlement to service connection for periodic memory 
loss and dizziness. 

4.  Entitlement to service connection for a low back 
disability, to include as secondary to the service-connected 
disability of postoperative internal derangement of the left 
knee.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESSES AT HEARING ON APPEAL

The veteran and his friend (L.W.) 


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to June 1984.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  Jurisdiction over the veteran's appeal now 
lies with the RO in North Little Rock, Arkansas.  

In August 2007, the veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
at the RO. 

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDING OF FACT

On the record at the August 31, 2007, hearing before the 
undersigned Acting Veterans Law Judge, prior to the 
promulgation of a decision on appeal, the Board received 
notification from the veteran requesting withdrawal of the 
appeal of his claims for entitlement to service connection 
for tinnitus, for pain of the left ear, and for periodic 
memory loss and dizziness. 


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of the 
substantive appeal on the issues of entitlement to service 
connection for tinnitus, for pain of the left ear, and for 
periodic memory loss and dizziness, have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority 
to dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  See also 
38 C.F.R. § 20.202 (the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determinations being appealed).  A substantive appeal may be 
withdrawn as to any or all issues at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  
Such withdrawal may be made by an appellant or by his or her 
authorized representative and if done on the record at a 
hearing, it need not be in writing.  38 C.F.R. § 20.204(a).  
At the August 31, 2007, hearing before the Board, while on 
the record, the veteran withdrew his appeal of three service 
connection issues-entitlement to service connection for 
tinnitus, for pain of the left ear, and for periodic memory 
loss and dizziness.  See Transcript, pp. 2-3 (August 31, 
2007).  Hence, there remain no allegations of error of fact 
or law for appellate consideration in the appeal of those 
three issues.  Accordingly, the Board does not have 
jurisdiction to review the appeal of those issues and the 
appeal of those three issues is dismissed.


ORDER

The appeal of entitlement for service connection for 
tinnitus, for pain of the left ear, and for periodic memory 
loss and dizziness, is dismissed. 

REMAND

The veteran seeks service connection on alternative theories.  
First, he asserts that his current low back pain had its 
onset during service.  In the alternative, he asserts that 
his low back pain is caused by, or aggravated by, his 
service-connected left knee disability.  But while there are 
several statements by medical professionals about the 
veteran's low back condition, none are sufficiently clear as 
to make possible a decision on the issue of service 
connection.  Thus, a medical examination and opinion is 
necessary.  

Pursuant to 38 C.F.R. § 3.159(c)(4), VA must provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but (1) establishes that the 
veteran suffered an event, injury, or disease in service; (2) 
contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of a 
disability; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service.  The third part could be 
satisfied by competent evidence showing post-service 
treatment for a condition or other possible association with 
military service.  

There are two references to low back pain in the veteran's 
service medical records (SMRs).  See SMRs dated November 21, 
1983, and November 29, 1983.  The claims folder also contains 
evidence of in-service injuries to the veteran's left knee, 
for which service connection has been granted for 
postoperative internal derangement of the left knee.  

After service, the veteran complained of low back pain in a 
March 1988 VA report.  The March 1988 lumbar spine X-ray 
report indicates a partial sacralization of S1 showing spina 
bifida deformity and slight cortical thickening of the 
posterior aspect of the S1 is noted.  The significance of 
that finding was undetermined from that study.  Slight 
narrowing of the disc at L1-L2 was also seen with very 
minimal spurring.  

The veteran is currently being treated for chronic low back 
pain, especially in the sacro-iliac region.  An October 2006 
X-ray report indicates the veteran has disc narrowing at L1-
L2 and L3-L4.  An undated letter to whom it may concern from 
Dr. Jackie Hill states that displacement of the veteran's 
pelvis has caused a shift of his lumbo-pelvic region.   In an 
August 2007 treatment record, a VA staff physician stated 
that persistent antalgic limp will always impact on the 
status of his back pain.  That same physician wrote an 
August 2007 letter pointing out that the veteran has 
developed traumatic arthritis of the left knee and 
degenerative arthritis of the right knee.  According to that 
VA physician, the chronically painful knees caused him to 
walk with a limp resulting in altered gait mechanics and that 
as long as he continues to walk with a limp because of 
chronically painful arthritic knees, he will continue to have 
back pain.  [The veteran has been denied service connection 
for degenerative arthritis of various joints, including the 
right knee.]  

In light of the foregoing, the Board finds that fundamental 
fairness requires that the veteran be afforded a VA 
examination to specifically designed to elicit an opinion on 
etiology, or medical causation, as to the claimed low back 
pain.  Moreover, since the veteran has also asserted a 
secondary service connection claim, opinions are needed as to 
whether the service-connected left knee disability caused or 
aggravated his low back disability.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the 
veteran's VA treatment records for low 
back pain, dated since August 2007, from 
the Central Arkansas Healthcare System.  
     
2.  Make arrangements to obtain the 
veteran's treatment records from any non-
VA health care provider(s) that the 
veteran identifies as having treated him 
since August 2007 for his low back 
condition.  Associate any evidence 
obtained with the claims folder.  

3.  After the above development has been 
completed, make arrangements for the 
veteran to have an appropriate examination 
to determine the etiology of his current 
low back condition.  The claims folder 
should be made available and reviewed by 
the examiner.  Any indicated studies 
should be performed.  

The examination report must provide 
complete rationale for all opinions.  The 
report should identify all diagnoses with 
respect to the veteran's low back, and for 
each diagnosis, address the following 
matters:  

(a) Is it at least as likely as not (that 
is, a 50 percent or greater probability) 
that the veteran's low back condition had 
its onset during his active service? 

(b)  Is it at least as likely as not (that 
is, a 50 percent or greater probability) 
that the veteran's service-connected left 
knee disability caused his current back 
disability?  

(c) Is it at least as likely as not (that 
is, a 50 percent or greater probability) 
that the veteran's left knee disability  
made his current low back condition worse 
than it otherwise would have been from the 
natural progress of the low back 
condition?  

(d) To the extent any of the above 
opinions differ from any other medical 
opinions on these questions (including the 
undated letter from Dr. Jackie Hill or the 
August 2007 letter from the VA staff 
physician) contained in the claims file, 
please indicate how and why your opinion 
is different.  

5.  Readjudicate the issue on appeal.  If 
the claim remains denied, provide the 
veteran and his representative with a 
supplemental statement of the case.  Allow 
an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


